DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 April 2022 has been entered.
Claims 1, 4, and 7-10 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection of claims 1-2 and 4-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in light of Applicant’s deposit statement.  
The rejection of claims 1 and 5-10 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Christov (2012, HELIA 35:37-46) is withdrawn in light of Applicant’s amendment to the claims.
The rejection of claims 1 and 5-10 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rojas-Barros et al (2005, https://www.sunflowernsa.com/uploads/research/218/ Rojas_PowderyMildew_2.pdf) is withdrawn in light of Applicant’s amendment to the claims.

Claim Objections
Claims 4 and 7 are objected to because of the following informalities:  
Due to Applicant’s amendment of the claims, the objection is modified from the objection set forth in the Office action mailed 24 January 2022.  Applicant’s arguments filed 18 April 2022 have been fully considered but they are not persuasive.  The previous objections to claim 5, 8 and 10 were overcome by cancellation of or amendment to the claims.
In claim 4, a comma should be inserted after “1”.
In claim 7, line 1, a comma should be inserted after “seed”.
Claim 7 is objected to for mixing fonts and font sizes.
Response to Arguments
Applicant urges that claims 4-5 were cancelled and claims 7-8 and 10 were amended (response pg 3).
This is not found persuasive because claim 4 was not cancelled and claim 7 has the issues above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Parent claim 1 is drawn to an interspecific Helianthus plant SUR67-1 wherein representative seeds have been deposited under ATCC Accession No. PTA-125012.
Dependent claim 4 recites that the interspecific Helianthus plant is made from H. annuus x H. argophyllus x H. debilis.  However, SUR67-1 is inherently made from H. annuus x H. argophyllus x H. debilis (example 1).  Thus, claim 4 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 24 January 2022, as applied to claims 1-2 and 4-10.  Applicant’s arguments filed 18 April 2022 have been fully considered but they are not persuasive.  
The specification that interspecific Helianthus plant SUR67-1 was produced from a cross of female parent interspecific hybrid H. annuus x H. argophyllus HELAC0001 with male parent H. debilis plant HELAB0103-2V (example 1).
SUR67-1 is not described.
The claims require interspecific Helianthus plant SUR67-1 wherein representative seeds have been deposited under ATCC Accession No. PTA-125012.  The specification does not provide a sufficient description of SUR67-1.
When HELAC0001 forms gametes, there will be crossing over and a mixture of gametes, each having chromosomes containing different proportions of the H. annuus and H. argophyllus parents.  There is no indication that the H. annuus and H. argophyllus parents were inbreds, and each gamete produced by the HELAC0001 hybrid will have different genes from each of the parents of the H. annuus and H. argophyllus parents.  The result is that the gametes are a very large and very genetically diverse genus encompassing millions of species.    
There is also no indication that the HELAB0103-2V H. debilis plant is an inbred.  Each gamete produced by HELAB0103-2V will have chromosomes containing different proportions of genetic material from each of genes from each of HELAB0103-2V’s parents.  Its gametes are also a very large and very genetically diverse genus encompassing millions of species.   
When the large genus of gametes from HELAC0001 are crossed with the large genus of gametes from HELAB0103-2V, a very large genus of seeds is formed.  
It is not clear what interspecific Helianthus plant SUR67-1 is.  It is not clear if it is grown from a single selection from the very large genus of seeds or if is a population of plants grown from that very large genus of seeds.  
There is also no indication that SUR67-1 is an inbred, and the reference to it as a hybrid (e.g., example 1), indicates that it is not.
The structural features that distinguish SUR67-1 from other H. annuus x H. argophyllus x H. debilis plants are not described in the specification.
Unless SUR67-1 is an inbred, it will not produce seeds that are genetically identical to itself.  Unless HELAC0001 and HELAB0103-2V are inbreds, when they are crossed they will not produce seeds that are genetically identical to SUR67-1.  
The specification does not describe SUR67-1 other than to show it has a larger width, height and flower diameter than its parents, who are not known in the art, and that it has powdery mildew resistance (Table 1).  This is not a sufficient description.  A deposit is not substitute for a description of a claimed invention.  See MPEP 2163 I:
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it") … An application specification may show actual reduction to practice by describing testing of the claimed invention or, in the case of certain biological materials, by specifically describing a deposit made in accordance with 37 CFR 1.801 et seq. See Enzo Biochem, 323 F.3d at 965, 63 USPQ2d at 1614 ("reference in the specification to a deposit may also satisfy the written description requirement with respect to a claimed material"); see also Deposit of Biological Materials for Patent Purposes, Final Rule, 54 Fed. Reg. 34,864 (August 22, 1989) ("The requirement for a specific identification is consistent with the description requirement of the first paragraph of 35 U.S.C. 112, and to provide an antecedent basis for the biological material which either has been or will be deposited before the patent is granted." Id. at 34,876. "The description must be sufficient to permit verification that the deposited biological material is in fact that disclosed. Once the patent issues, the description must be sufficient to aid in the resolution of questions of infringement." Id. at 34,880.) Such a deposit is not a substitute for a written description of the claimed invention. The written description of the deposited material needs to be as complete as possible because the examination for patentability proceeds solely on the basis of the written description. See, e.g., In re Lundak, 773 F.2d 1216, 227 USPQ 90 (Fed. Cir. 1985); see also 54 Fed. Reg. at 34,880 ("As a general rule, the more information that is provided about a particular deposited biological material, the better the examiner will be able to compare the identity and characteristics of the deposited biological material with the prior art."). (emphasis added)

Hence, Applicant has not, in fact, described SUR67-1, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.

Hybrid progeny of SUR67-1 are not described
Claims 8-9 are drawn to a hybrid seed and plant produced by crossing SUR67-1 to another Helianthus plant.  
Because SUR67-1 is a hybrid, when it forms gametes, there will be crossing over and a mixture of gametes, each having chromosomes containing different proportions of the chromosomes of its H. annuus H. argophyllus and H. debilis parents.  Its gametes will be a very large and very genetically diverse genus encompassing millions of species.  
The second Helianthus plant can be a plant of any species.  There are at least 53 Helianthus species, including H. agrestis, H. angustifolius, H. annuus, H. anomalus, H. argophyllus, H. arizonensis, H. atrorubens, H. bolanderi, H. californicus, H. carnosus, H. ciliaris, H. cusickii, H. debilis, H. decapetalus, H. deserticola, H. divaricatus, H. eggertii, H. exilis, H. floridanus, H. giganteus, H. glaucophyllus, H. gracilentus, H. grandiflorus, H. grosseserratus, H. heterophyllus, H. hirsutus, H. laciniatus, H. laevigatus, H. longifolius, H. maximiliani, H. microcephalus, H. mollis, H. neglectus, H. niveus, H. nuttallii, H. occidentalis, H. paradoxus, H. pauciflorus, H. petiolaris, H. porteri, H. praecox, H. pumilus, H. radula, H. resinosus, H. salicifolius, H. schweinitzii, H. silphioides, H. simulans, H. smithii, H. strumosus, H. tuberosus, H. uniflorus, and H. verticillatus.
The second Helianthus plant can also be a plant of any genetic make-up.  Thus, millions and millions of different kinds of gametes from the potential second parents can contribute to the claimed hybrid.
The claims thus encompass many millions of potential plants.  
The specification does not describe any hybrid progeny of SUR67-1.  
The structural features that distinguish hybrid progeny of SUR67-1 from other Helianthus plants are not described in the specification.
Hence, Applicant has not, in fact, described hybrid progeny of SUR67-1,  and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.
Response to Arguments
Applicant urges that the claimed have been amended to reference the seed deposit, which serves as a description of the claimed plant (response pg 3).
This is not found persuasive for the reasons detailed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a), which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rojas-Barros et al (2005, https://www.sunflowernsa.com/uploads/research/218/ Rojas_PowderyMildew_2.pdf).
The rejection is modified from the rejection set forth in the Office action mailed 24 January 2022, as applied to claims 1 and 4-10.  Applicant’s arguments filed 18 April 2022 have been fully considered but they are not persuasive.  
The claims are drawn to a hybrid seed and plant produced by crossing SUR67-1 to another Helianthus plant. 
Rojas-Barros et al teach Helianthus interspecific hybrids of H. annuus HA 89 x H. argophyllus and H. annuus HA 89 x H. debilis.  The resulting F1 progeny were backcrossed to HA 89;  the backcross progeny from the HA 89 x H. debilis cross were then selfed (pg 1, paragraph 4, to pg 2, paragraph 2).  This would involve crossing the original interspecific hybrid to another plant to produce seed and growing the seed into a plant, and backcrossing involves crossing this again to produce more seed.  The plants were screened for powdery mildew resistance and each cross was found to have two powdery mildew resistance genes (Tables 4-5; pg 6, paragraph 3).  The source of the powdery mildew resistance in the interspecific plants was H. debilis and H. argophyllus (pg 6, paragraphs 1- 3).
One of the interspecific hybrid plants that Rojas-Barros et al showed had resistance to powdery mildew caused by E. cichoracearum was between a H. annuus plant and a H. debilis plant (Table 5).
The powdery mildew resistance in the plant deposited under ATCC Accession No. PTA-125012 appears to come from H. debilis parent, as the H. annuus x H. argophyllus hybrid parent did not show the same level of resistance (Table 1).  As one of the plants that Rojas-Barros et al shows to have powdery mildew resistance to powdery mildew was H. debilis, it appears that the resistance gene(s) in that plant are the same as the resistance gene(s) in the plant deposited under ATCC Accession No. PTA-125012.
 Rojas-Barros et al do not teach progeny of a H. annuus x H. argophyllus x H. debilis interspecific hybrid.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the interspecific hybrids taught by Rojas-Barros et al to make a H. annuus x H. argophyllus x H. debilis hybrid by crossing the H. annuus HA 89 x H. argophyllus hybrid with the H. annuus HA 89 x H. debilis hybrid.  One of ordinary skill in the art would have been motivated to do so because one of skill in the art would want to produce a plant with the two powdery mildew resistance genes from H. argophyllus and with the two powdery mildew resistance genes from H. debilis;  such plants would have the most durable powdery mildew resistance, which be least likely to be overcome by the fungus.
It then would have been obvious to one of ordinary skill in the art to cross the H. annuus x H. argophyllus x H. debilis hybrid with another Helianthus plant.  One of ordinary skill in the art would have been motivated to do so to transfer the powdery mildew resistance genes to other Helianthus plants, thereby making more plants powdery mildew resistant.  These seeds and plants would be indistinguishable from hybrid seeds and plants produced by crossing SUR67-1 to another Helianthus plant, given the wide genetic diversity of such plants, as discussed in the written description rejection above. 
Response to Arguments
Applicant urges that Rojas-Barros do not teach an H. annuus x H. argophyllus x H. debilis interspecific hybrid and it would not be obvious to make the plant deposited under PTA-125012 (response pg 4).
This is not found persuasive.  Given the wide genetic diversity of plants produced by crossing SUR67-1 to another Helianthus plant, it appears that atelast some would be indistinguishable from progeny produced by crossing the H. annuus x H. argophyllus x H. debilis hybrid made obvious by Rojas-Barros with a second Helianthus plant.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1 and 4 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. PP31819. This is a statutory double patenting rejection.
Claim 4 is inlcded in this rejection because SUR67-1, claimed in parent claim 1, is inherently made from H. annuus x H. argophyllus x H. debilis (example 1), and claim 4 thus fails to further limit the subject matter of the claim upon which it depends.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662